UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1990


CHARLES DOWDELL, SR.,

                      Plaintiff – Appellant,

          v.

LOVE'S TRAVEL STOP,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00516-GEC)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Dowdell, Sr., Appellant Pro Se. Matthew David Green,
MORRIS & MORRIS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles    Dowdell,       Sr.,       appeals    the    district          court’s

orders dismissing his civil action for failure to state a claim.

We   have      reviewed    the     record      and     find    no    reversible         error.

Accordingly,       although        we    grant       leave     to    proceed       in    forma

pauperis, we affirm substantially for the reasons stated by the

district court.           Dowdell v. Love’s Travel Stop, No. 7:12-cv-

00516-GEC (W.D. Va., Feb. 20, 2013; July 12, 2013); see also 4th

Cir. R. 34(b) (limiting appellate review to issues raised in

informal brief); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

(holding that complaint may survive motion to dismiss only if it

“states a plausible claim for relief” that “permit[s] the court

to infer more than the mere possibility of misconduct” based

upon    “its    judicial        experience      and    common       sense”);    Winn-Dixie

Stores,     Inc. v.       Parker,       396   S.E.2d      649,      650-51     (Va.      1990)

(providing requirements for premises liability claim in slip-

and-fall    case).         We    dispense      with     oral    argument       because       the

facts    and    legal     contentions         are    adequately       presented         in   the

materials       before    this     court      and     argument      would    not    aid      the

decisional process.



                                                                                    AFFIRMED




                                               2